      Case 1:20-cv-11039-NMG Document 3 Filed 06/02/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                   )
WILLIAM F. READE, JR.,             )
Plaintiff,                         )
                                   )
                                            Civil Action No.
             v.                    )
                                            20-11039-NMG
                                   )
NANCY PELOSI, Speaker of the       )
House of Representatives, et       )
al.,                               )
Defendants.                        )

                         MEMORANDUM AND ORDER

GORTON, J.

     For the reasons set forth below, the Court dismisses this

action.

I.   Background

     On June 1, 2020, pro se plaintiff William F. Reade, Jr.

(“Reade”), filed a complaint against Speaker of the United

States House of Representatives Nancy Pelosi; former President

of the United States Barack Obama; Massachusetts Secretary of

State William Galvin; and three federal judges.        See Complaint

(“Compl.”), Docket No. 1.    Reade states that the events giving

rise to his claim arose in 2008 at the Democratic National

Convention (“DNC”).   Id. at III(B).

     Reade claims that he was “denied access to the Presidential

Ballot because [Reade’s] Father was [B]ritish when [Reade] was

born, Mr. Obamas [sic] Father was also British when he was born.

However, he easily gained access to the Ballot in Massachusetts
         Case 1:20-cv-11039-NMG Document 3 Filed 06/02/20 Page 2 of 5



by a nomination paper signed by Nancy Pelosi as Chair of [the

DNC].”    Id. at ¶ III(C).     Reade complains that Pelosi “denied

[him] ‘Equal Treatment’ [under the] 14 th Amendment.”          Id.   Reade

complains that President Obama appointed the three defendant

“Federal Judges who lied and denied [Reade his right] to be

heard, and refused to recuse themselves.”          Id.   For relief,

Reade seeks monetary damages. Id. at ¶ V.

      Reade did not pay the $400 fee for filing a non-habeas

civil action or seek leave to proceed in forma pauperis.

II.   Discussion

      In reviewing Reade’s complaint, the Court liberally

construes the allegations because he is proceeding pro se.              See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972).           Even with a

liberal reading, the complaint fails to allege any facts that

could support a claim against any of the defendants.

      To the extent that the complaint asserts claims against the

judicial officer defendants based on Reade’s dissatisfaction

with the manner in which his cases have been decided, the

doctrine of absolute judicial immunity requires dismissal.

“[W]hen a judge carries out traditional adjudicatory functions,

he or she has absolute immunity for those actions.” Zenon v.

Guzman, 924 F.3d 611, 616 (1st Cir. 2019); see also Mireles v.

Waco, 502 U.S. 9, 11-12 (1991) (judicial immunity is overcome

only for “actions not taken in the judge’s judicial capacity”
                                      2
      Case 1:20-cv-11039-NMG Document 3 Filed 06/02/20 Page 3 of 5



and “for actions, though judicial in nature, taken in the

complete absence of all jurisdiction”) (per curiam).            Judicial

immunity from claims for damages applies even when a judge’s

“actions are malicious, corrupt, mistaken, or taken in bad

faith.”   Zenon, 924 F.3d at 616.       Because Reade challenges

conduct undertaken while the judicial defendants were performing

judicial functions, these defendants are entitled to absolute

immunity.

     To the extent that the complaint asserts claims concerning

the denial of access to the “Presidential Ballot” in 2008, Reade

cannot establish standing because, with respect to defendants

Pelosi,     Obama   and   Galvin,       there   is     no    injury-in-fact

particularized to Reade.    Federal courts have jurisdiction under

Article III of the U.S. Constitution only if the plaintiff has

standing to sue. See Horne v. Flores, 557 U.S. 433, 445 (2009);

Kerin v. Titeflex Corp., 770 F.3d 978, 981 (1st Cir. 2014).                To

satisfy standing, a plaintiff “must allege personal injury fairly

traceable to the defendant[s’] allegedly unlawful conduct and

likely to be redressed by the requested relief.” Bingham v. Mass.,

616 F.3d 1, 5 (1st Cir. 2010) (quoting Hein v. Freedom from

Religion Found., Inc., 551 U.S. 587, 598 (2007)).           To state a claim

for relief, the complaint must allege specific facts from which

the court may reasonably infer that he seeks redress for an actual

or threatened concrete injury to himself.            Reade’s claim that he
                                    3
      Case 1:20-cv-11039-NMG Document 3 Filed 06/02/20 Page 4 of 5



has been injured because he is, from a citizenship perspective,

identical     in   posture   to   former    President   Obama,   is   purely

conclusory, conjectural and hypothetical.           Absent standing, the

Court is without subject matter jurisdiction under Article III of

the Constitution.

     Here, where "it is crystal clear that the plaintiff cannot

prevail and that amending the complaint would be futile," a

dismissal sua sponte is appropriate.         Garayalde-Rijos v.

Municipality of Carolina, 747 F.3d 15, 23, (1st Cir. 2014)

(citations and internal quotation marks omitted).          The Court has

inherent authority to dismiss any complaint which “upon the face

of the pleading present[s] no cause of action recognized by the

law.” Brockton Sav. Bank. v. Peat, Marwick, Mitchell & Co., 771

F.2d 5, 11 n.5 (1st Cir. 1985) (quoting O’Connell v. Mason, 132

F. 245, 247 (1st Cir. 1904)).       Given the nature of the

deficiencies, amendment would be futile and this action will be

dismissed.

                                    ORDER

     In accordance with the foregoing, it is hereby ORDERED

     1.      This action is DISMISSED without prejudice.

     2.      The Clerk shall enter a final order of dismissal.


So ordered.




                                      4
Case 1:20-cv-11039-NMG Document 3 Filed 06/02/20 Page 5 of 5
